OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law in the State of New York on September 11, 1974. On June 6, 1979 a judgment of conviction was entered against him in Supreme Court, Erie County, following his plea of guilty (without admitting any criminal wrongdoing—i.e., an Alford plea) to the crime of attempted petit larceny, a class B misdemeanor. The charges arose from respondent’s conduct of his practice as a licensed podiatrist, although at that time he had been recently licensed to practice law. No appeal has been taken from the judgment of conviction. On December 14, 1979 respondent was automatically suspended from the practice of law by this court pursuant to section 90 (subd 4, par f) of the *444Judiciary Law inasmuch as his conduct was a "serious crime” as defined by paragraph d of subdivision 4 of that statute.
The admitted conduct constitutes a violation of canon 1 of the Code of Professional Responsibility which requires a lawyer to maintain the integrity of the legal profession. His plea to a violation of law tends to lessen public confidence in the profession (canon 1, EC 1-5 and DR 1-102 [3], [4]).
In determining the appropriate measure of discipline to be imposed we have taken into consideration respondent’s previous professional record. We find that respondent should be suspended from the practice of law for a period of one year commencing on December 14, 1979 and until the further order of this court.
Cardamons, J. P., Simons, Hancock, Jr., Schnepp and Wither, JJ., concur.
Final order of suspension entered pursuant to section 90 (subd 4, par g) of the Judiciary Law.